Order filed August 12, 2014




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00450-CV
                                   ____________

         DOV AVNI KAMINETZKY AKA DOV K. AVNI, Appellant

                                         V.

                            DOSOHS I, LTD, Appellee


                    On Appeal from the 125th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-53721

                                    ORDER

      The clerk’s record was filed July 22, 2014.        A relevant item has been
omitted from the clerk’s record. See Tex. R. App. P. 34.5(c). The record does not
contain appellant’s motion for new trial, filed April 7, 2014.

      The Harris County Clerk is directed to file a supplemental clerk’s record on
or before August 22, 2014, containing appellant’s motion for new trial, or any
other motion to modify the judgment, filed April 7, 2014.
       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM